J&TlS-o
                            SANDRO BALADEZ #1116255
                              Mark W. Stiles Unit
                                   3060   FM    3514
                             Beaumont,      Texas      77705




                                  April 06,      2015.

COURT     OF   CRIMINAL   APPEALS:

Clerk Abel Acosta
P.O. BOX 12308, Capitol Station,
Austin,    Texas 78711



  RE:      REQUEST OF     LOCAL   COURT'S      RULES


Dear Clerk Mr.Acosta;,

  I am requesting a copy of the Texas Local Rules pursuant to the Texas Rules
of Appellate Procedure, Rule 1.2. Local Rules;(b), Copies.


  Thank you for your time and assistance in this matter.




                                                           Respectfully submitted:




                                                               C5^$5MlNM- /WEALS
                                                                   APR %% «M
                                                                 AbelAfi06b,Cterk
                         SANDRO BALADEZ #1116255
                           Mark W. Stiles Unit
                                3060   FM   3514
                           Beaumont,    Texas      77705



                               April 06,     2015

Court; ofi Criminal.Appeals;
Clerk Abel Acosta,
P.O. BOX 12308, Capitol Station,
Austin,   Texas 78711




    RE:    REQUESTING SUBMITTED MOTIONS PROGRESS



Dear Clerk;

  On March 16, 2015, I filed and submitted a "Motion For Rehearing" concerning
criminal cause No. 01-1-6242-A,.in this Court and on March 30, 2015, I filed
and submitted another "Motion For Repleading Court Denial Judgment"., and
finally on March 30, 2015., I filed and submitted another "Motion For Pleading
Court judgment (action on my motion's) since I haven't been apprised of any
action or progress concerning these motion's!

  I am requesting to know from this Court if this Court processed the fore-
mention motions and if there been      any progress or decisions/ruling concerning
this motions requests?
  Thank you for your time and assistance in this topic.




                                                           /Ud OUj 2&i>
   at j&